Citation Nr: 1738561	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-28 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than August 9, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than March 8, 2010, for the grant of a 100 percent disabling for PTSD.  

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, March 2010, and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that no statement of the case (SOC) was issued as to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD. In November 2007, the RO granted service connection for PTSD, effective August 9, 2007.  In an April 2008 communication, the Veteran wrote, "This letter is my notice of disagreement regarding VA's awarding of 30 percent service compensation to me in 2007."  As discussed below, regulations amending the requirements for constitutes a valid notice of disagreement took effect on March 24, 2015, but were not in effect at the time of the April 2008 communication.  Given the reference to the year in which the grant of service connection for PTSD was effective, the Board finds that, liberally construed, the April 2008 communication was a valid notice of disagreement as to the effective date of the grant of service connection for PTSD.  See 38 C.F.R. § 20.201 (in effect prior to March 24, 2015) (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  Thus, the claim for an earlier effective date for the grant of service connection for PTSD in this case is not an improper freestanding earlier effective date claim.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (a claimant is not entitled to subsequently make an earlier effective date claim after a prior final denial was not properly appealed).  Moreover, although a SOC was not issued in response to this notice of disagreement, the Veteran addressed this issue in his October 2008 VA Form 9, and the issue was included in a March 2010 supplemental SOC. Thus, remanding this claim for issuance of a SOC would be redundant and serve only to delay resolution of the claim with no benefit flowing to the Veteran.  See Archbold v. Brown, 9 Vet. App. 124, 132-33 (1996) (holding that the issuance of an SOC was not an absolute requirement for the acceptance of a substantive appeal in that case; although the veteran had not received an SOC after the filing of his notice of disagreement he, nevertheless, filed correspondence that the court found to meet the requirements for a substantive appeal).  See also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").
 

FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for PTSD on August 9, 2007, which is the current and proper effective date of the award of benefits.  

2.  Resolving reasonable doubt in the Veteran's favor, a 100 percent disability rating for PTSD is warranted effective August 9, 2007.  

3.  The Veteran has not shown a factual need for regular aid and attendance of another person due to a service-connected disability; he is not bedridden; he is not blind; and he has not suffered the anatomical loss or loss of use of both feet, one hand and one foot due to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 9, 2007, for the grant of service connection for PTSD, are not met.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. § 3.400 (2016).  

2.  The criteria for an effective date of August 9, 2007, but no earlier, for the grant of a 100 percent disability rating for PTSD are met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

3.  The criteria for SMC based on the need for regular aid and attendance are not met. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required, and none is found by the Board. Indeed, the Veteran received VCAA notice in September 2007 and September 2012, prior to the initial adjudication of the issues on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial. See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and VA and private outpatient treatment records.  The Veteran has not identified any outstanding medical treatment records.  

In addition, the Board finds that the VA examination and medical opinion evidence as it pertains to the issues on appeal is adequate as it is predicated on a full reading of the service treatment records as well as the medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.

Earlier Effect Date: Service Connection

Generally, the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  Although the regulations pertaining to the definition of claims were recently amended, these amendments are effective March 24, 2015, after the claim was filed in this case.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments are therefore not for application.  Prior to March 24, 2015, a claim was a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (prior to March 24, 2015).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  38 C.F.R. § 3.155.

There is no dispute in this case that the Veteran did not submit a claim for service connection for an acquired psychiatric disability within one year of his discharge from service.  As such, VA regulations provide that the proper effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The file demonstrates that the Veteran filed his first claim for service connection benefits for PTSD on August 9, 2007.  There is no evidence that he filed either an informal or formal claim for service connection benefits for an acquired psychiatric disability prior to that date.  The Veteran noted in a March 2010 statement that he has received psychiatric treatment since 1953 (during his military service), and he asserted that this raises the prospect of an informal claim raised at that time which has not been adjudicated.  However, he has not stated, nor does the evidence demonstrate, that he in fact filed a formal or informal claim with VA for an acquired psychiatric disability prior to August 9, 2007.  

Based on the forgoing, the Board finds that an effective date earlier than August 9, 2007, the date of the initial claim for service connection, is not warranted and the claim must be denied.  

Earlier Effect Date: Higher Initial Rating

As noted, the Veteran is in receipt of a 30 percent rating for PTSD effective the August 9, 2007 date of claim.  In a March 2010 rating decision, the RO granted a 100 percent disability rating for PTSD, effective March 8, 2010, the date of a VA examination demonstrating that the 100 percent rating was warranted.  The Veteran contends that the 100 percent rating should be effective the August 9, 2007 date of claim.  For the following reasons, the Board agrees.

In the case of a claim for an increased disability rating, the effective date assigned is generally the date of receipt of the claim, or the date the entitlement arose, whichever is later.  In this case, however, service connection has been granted and a 100 percent rating was assigned in the middle of the appeal arising from the Veteran's disagreement with the initial, 30 percent rating assigned.  A staged rating has been assigned and the issue is whether the 100 percent rating assigned for the second stage of the appeal should be effective earlier than the second stage and, in fact, from the effective date of the grant of service connection.

Acquired psychiatric disorders such as PTSD are evaluated under DC 9411 by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

The Board also notes that the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016).  The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, as noted above, the Veteran filed the current claim for service connection for PTSD on August 9, 2007, which is the date that his initial 30 percent disability rating became effective.  In a March 2010 rating decision, the RO granted a 100 percent disability rating for PTSD, effective March 8, 2010, the date of a VA examination demonstrating that the 100 percent rating was warranted.

The Veteran asserts, though, that a VA PTSD examination on November 5, 2007, demonstrated the same level of impairment as the March 2010 VA examination, and thus, the effective date should at least be assigned effective the date of the 2007 VA examination. 

Both the 2007 and 2010 VA examinations revealed GAF scores in the 40s, which are indicative of serious impairment in social and occupational functioning.  The 2007 VA examiner noted that the Veteran moved in with his son four months prior (which would have been just before he filed his claim for service connection benefits) because he was completely socially isolated and was not taking good care of himself due to his service-connected psychiatric symptoms.  The examiner noted that the move had so far improved his symptoms, but still evaluated the Veteran's current PTSD disability to be the equivalent of serious impairment based upon the Veteran's symptomatology before the move to his son's house.  

VA treatment records prior to the March 2010 VA examination document periods of anxious, labile, and depressed mood and affect, memory impairment, poor judgment, and a lack of insight.  During this time the Veteran moved in with his daughter and there is no indication that there was any permanent and sustained improvement in social or occupational functioning.  In fact, in November 2009, a psychiatric hospitalization was recommended by the Veteran's treating physician, but his daughter thought she could better manage things with him in her home. 

Based on the forgoing, the Board finds that the date where it is factually ascertainable that a 100 percent disability rating for PTSD is warranted is August 9, 2007, the date of the Veteran's claim.  The November 2007 VA examiner evaluated the Veteran's service-connected symptomatology to be serious at the time based in large part on the Veteran's symptomatology before he moved in with his son, roughly around the time of or just before his claim for service connection benefits.  Moreover, there is no indication in the evidence of record that the Veteran's symptoms or impairment suddenly got worse sometimes after the August 9, 2007 effective date of the grant of service connection and the date of the November 2007 VA examination.  Consequently, an effective date of August 9, 2007, the date of claim and earliest possible effective date for the 100 percent rating, is granted for service-connected PTSD.  

SMC: Aid and Attendance

A veteran who, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less or is permanently bedridden or so helpless as to be in need of regular aid and attendance under criteria set forth in 38 C.F.R. 
§ 3.352 (a) shall receive the provided level of compensation.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (b) (2016).

Under the provisions of 38 C.F.R. § 3.352 (a), the criteria to establish a factual need for aid and attendance include the inability of the veteran to dress or undress himself; to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352 (a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

An individual who is bedridden meets the criteria for aid and attendance.  The regulation provides that being "bedridden" means that the condition which, through its essential character, actually requires that the claimant remain in bed.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (a). 

Entitlement to the SMC benefits sought requires that the conditions described be due to service-connected disability.  In this case, the only disability for which service connection has been granted is PTSD. 

With the above criteria in mind, the Board initially finds that the Veteran does not, as the result of his service-connected disability suffer the anatomical loss or loss of use of both feet, one hand and one foot, or have visual impairment sufficient to merit aid and attendance.  See 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  In addition, the Veteran is not service-connected for a disability that requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  38 C.F.R. § 3.352 (a).

As to a factual need for aid and attendance, the Veteran submitted an August 2009 medical statement for consideration of aid and attendance in which his physician outlined significant physical health issues, such as the need for a walker and wheelchair, glaucoma, high blood pressure, and coronary artery disease.  The physician stated that the Veteran needed assistance due to fatigue and with getting into the wheelchair.  For these reasons, the Veteran could not be left alone and his daughter is caring for him.  The physician did state that the Veteran has daily episodes of PTSD that consist of nightmares and flash backs which contribute to his sudden episodes of high blood pressure, chest angina, dizzy spells, sweats, and weakness.  However, the Board notes, the physician did not state that the Veteran is so helpless due to his service-connected psychiatric symptoms as to be in need of aid and attendance under the criteria under 38 C.F.R. § 3.352 (a).

The Veteran underwent an aid and attendance examination in October 2012.  At that time, the examiner noted multiple physical health symptoms including acute coronary syndrome, right leg artery repair, high blood pressure, general spine instability, weakness in the lower extremities, and gastritis.  He was noted to be confined to a bed from 9pm to 9am due to right knee degenerative joint disease, meaning he was not permanently bedridden.  The examiner found that the Veteran could feed himself, but not prepare his own meals and he needed assistance bathing and tending to other hygiene needs.  He was found to require nursing home care and help with medication management and was not capable of managing his own affairs.  The examiner noted that the Veteran appeared to be in very poor health and required the help of his daughter due to his physical health issues.  The October 2012 report did not demonstrate that the Veteran is so helpless due to his service-connected psychiatric symptoms as to be in need of aid and attendance under the criteria under 38 C.F.R. § 3.352 (a).  In fact, his psychiatric symptoms were not discussed as a primary concern when considering the need for aid and attendance.   

While the VA examinations and treatment demonstrate total social and occupational impairment as explained above, none of the VA examiners or VA treatment providers have found that the Veteran is unable to perform activities of daily living and/or requires the aid and attendance of another due solely to his service-connected disability.  

In an October 2013 notice of disagreement, the Veteran asserted that VA failed to consider that he is 100 percent service-connected for PTSD with a GAF score in the 40s and a mental incapacity that required assistance on a regular basis to protect himself from the hazards of his daily environment.  He further stated that he is in a wheel chair due to the fact that he gets lost, cannot concentrate, has hallucinations, irritability of anger, and no sense of direction due to his PTSD and not due to his osteoarthritis.  

However, the evidence of record demonstrates that he requires the use of a wheel chair and the aid of another person due to non-service connected physical health issues.  Moreover, the medical evidence does not demonstrate that his service-connected PTSD results in the inability of the veteran to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, or to attend to the wants of nature.  While he was noted to have hallucinations upon examination in October 2012, that examiner did not, nor has any other found such an incapacity that requires assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment due to his PTSD symptoms, including hallucinations.  The October 2012 VA examiner found and the remainder of the evidence demonstrates, that the Veteran requires the aid and attendance of another due to his non-service connected physical health symptoms.  

Based on the forgoing, the Board finds that the most probative evidence of record shows that the Veteran does not require care or assistance on a regular basis due to his service-connected disability, either with the activities of daily living or to protect himself from hazards or dangers incident to his daily environment.  The record also does not show the Veteran is bedridden.  This has been the case at all times during the pendency of the appeal.  Therefore, the claim for special monthly compensation based on the need for aid and attendance is denied.  38 U.S.C.A. § 1114 (l); 38 C.F.R. §§ 3.350 (b), 3.352(a).

ORDER

An effective date earlier than August 9, 2007, for the grant of service connection for PTSD is denied.  

An effective date of August 9, 2007, but no earlier, for the grant of a 100 percent disability rating for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.

SMC based on the need for regular aid and attendance is denied.  





______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


